       Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 1 of 52




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


 JEREMY CANTOR; ASHLEY ALLEN;
 DOMINICK GROSSI, ANTHONY                                   1:21-cv-213 (TJM/CFH)
                                                  Case No. ________________
 HARRISON; HEATHER HYDEN;
 HALEY SAMS; and VITO SCAROLA, on                 CLASS ACTION COMPLAINT
 behalf of themselves and all others similarly
 situated,                                        DEMAND FOR JURY TRIAL

         Plaintiffs,

                v.

 BEECH-NUT NUTRITION COMPANY,

         Defendant.

       Plaintiffs Jeremy Cantor (“Plaintiff Cantor”), Ashley Allen (“Plaintiff Allen”), Dominick

Grossi (“Plaintiff Grossi”), Anthony Harrison (“Plaintiff Harrison”), Heather Hyden (“Plaintiff

Hyden”), Haley Sams (“Plaintiff Sams”), and Vito Scarola (“Plaintiff Scarola” and collectively

with Plaintiff Cantor, Plaintiff Allen, Plaintiff Grossi, Plaintiff Harrison, Plaintiff Hyden, and

Plaintiff Sams, “Plaintiffs”) on behalf of themselves and the Class and Subclasses of all others

similarly situated defined below, bring this complaint against defendant Beech-Nut Nutrition

Company (“Defendant” or “Beech-Nut”) for its negligent, reckless, and/or intentional practice of

misrepresenting and failing to fully disclose the heavy metals or other ingredients that do not

conform to the labels, packaging, or advertising of, or statements concerning, Defendant Beech-

Nut’s products sold throughout the United States, including in this District. Plaintiffs seek both

injunctive relief and damages on behalf of the proposed Class and Subclasses (as defined below)

including: (i) advertising, and statements of, allege the following based on (a) personal

knowledge, (b) the investigation of counsel, and (c) information and belief. Given the concealed
       Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 2 of 52




nature of Defendant Beech-Nut’s conduct, Plaintiffs believe that an opportunity to conduct

discovery will reveal further support for Plaintiffs’ allegations.

                                        INTRODUCTION

       1.      Plaintiffs bring this action on behalf of themselves and a proposed class of

individuals that bought baby food sold by Beech-Nut that was, unbeknownst to Plaintiffs and

members of the Class and Subclasses (but known to Beech-Nut), tainted with numerous toxic

heavy metals. Plaintiffs and members of the Class and Subclasses seek injunctive and monetary

relief based on Beech-Nut’s false, deceptive, and misleading business practices in violation of

the consumer protection statutes of the home states of Plaintiffs and members of the Class and

Subclasses.

       2.      Parents and other caregivers, including Plaintiffs and members of the Class and

Subclasses, reasonably believe that the baby food they purchase for their babies will be healthy,

nutritious, and non-toxic. Alarmingly, they were wrong. On February 4, 2021, the United States

House of Representatives Committee on Oversight and Reform’s Subcommittee on Economic

and Consumer Policy (the “House Subcommittee”) released a report entitled “Baby Foods Are

Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury”1 (the “Report”).

According to the Report, several brands of baby food sold in the United States, including those

sold by Defendant Beech-Nut, contain unsafe levels of toxic heavy metals including metals such

as arsenic, lead, and cadmium.




1
 Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,
Staff Report (the “Report”), Subcommittee on Economic and Consumer Policy of the Committee
on Oversight and Reform, at 2, Feb. 4, 2021,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (accessed February 24, 2021).


                                                  2
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 3 of 52




       3.      Given the health risks associated with high levels of toxic heavy metals, the

presence of these substances in baby food is a material fact to consumers. Indeed, consumers,

such as Plaintiffs and members of the Class and Subclasses (defined below), are unwilling to

purchase baby food that contains unsafe levels of toxic heavy metals.

       4.      Baby food manufacturers hold a special position of public trust; consumers

believe that they would not sell products that are unsafe. Defendant Beech-Nut knew that the

presence of toxic heavy metals in their baby food was a material fact to consumers, yet omitted

and concealed the unsafe level of heavy metals from consumers. To this day, Defendant Beech-

Nut’s baby foods containing dangerous levels of toxic heavy metals bear no label or warning to

parents.

       5.      Accordingly, Plaintiffs bring this suit on behalf of themselves and a Class of

similarly situated individuals for damages resulting from Defendant’s sale of baby food that

contained unsafe levels of toxic heavy metals.

                                             PARTIES

       6.      Plaintiff Jeremy Cantor is a citizen of the State of Colorado.

       7.      Plaintiff Ashley Allen is a citizen of the State of Michigan.

       8.      Plaintiff Dominick Grossi is a citizen of the Commonwealth of Pennsylvania.

       9.      Plaintiff Anthony Harrison is a citizen of the State of Missouri.

       10.     Plaintiff Heather Hyden is a citizen of the State of Texas.

       11.     Plaintiff Haley Sams is a citizen of the State of Georgia.

       12.     Plaintiff Vito Scarola is a citizen of the State of Florida.

       13.     Defendant Beech-Nut Nutrition Company is a Delaware corporation with its

principal place of business located at One Nutritious Place, Amsterdam, New York, 12010.




                                                  3
       Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 4 of 52




                                 JURISDICTION AND VENUE

        14.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(A), because this case is a class action where the aggregate claims of all members of

the proposed Classes exceed $5,000,000.00, exclusive of interest and costs, and the Plaintiffs and

most members of the proposed Classes are citizens of a state different from Defendant.

        15.    The Court has personal jurisdiction over the Defendant. The Defendant has

transacted business and maintained substantial contact throughout the United States, including in

this District. Defendant’s conduct has taken place in, been directed at, and has had the intended

effect of, causing injury to persons residing in, located in, or doing business throughout the

United States, including in this District.

        16.    Venue is proper in this District because a substantial portion of the events

complained of herein took place in this District, and this Court has jurisdiction over the

Defendant. Specifically, Defendant’s decision-making regarding the marketing of the baby foods

at issue, including the decision to omit the material information regarding the toxic heavy metals

in the products, was located in this District. Furthermore, Defendant is headquartered in this

District.




                                                 4
          Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 5 of 52




                                   FACTUAL BACKGROUND

I.        BEECH-NUT NUTRITION COMPANY

          17.   Defendant Beech-Nut manufactures, markets, advertises, labels, distributes, and

sells baby food products throughout the United States and describes itself as “dedicated to

championing real food for a healthier world.” 2

          18.   Beech-Nut promotes its food as premium baby food and in doing so, has marketed

its products as “safe”, “natural and organic”, “real food for babies”, “free from artificial

preservatives, colors and flavors”,3 and states that “nothing artificial [is] added” to the baby food

it produces.4

          19.   Beech-Nut also promotes that, to ensure its products are safe for consumption,

Beech-Nut employs a thorough testing program. For example, Beech-Nut’s website states that

Beech-Nut has “been testing [] ingredients for heavy metals since 1985, and [Beech-Nut is]

aware of no higher standards in the industry than the ones [Beech-Nut] employ[s].” To

accomplish this, Beech-Nut “test[s] for up to 255 pesticides and heavy metals (like lead,

cadmium, arsenic and other nasty stuff). Just like you would, we send the produce back if it’s not

good enough. Even in the case of our infant rice cereal, which is already below the proposed

FDA limit for arsenic in rice cereals, we still test every, single lot to ensure it’s safe to

consume.”5



2
    Our Story, Beech-Nut, https://www.beechnut.com/our-story/ (accessed Feb. 23, 2021).
3
    Id.
4
 Food Quality & Safety, Beech-Nut, https://www.beechnut.com/food-quality-safety/ (accessed
Feb. 23, 2021).
5
  Food Quality & Safety, Beech-Nut (Sept. 4, 2019),
https://web.archive.org/web/20190904110613/https://www.beechnut.com/food-quality-safety/
(accessed Feb. 24, 2021).


                                                   5
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 6 of 52




       20.    Beech-Nut produces several types of baby foods, including, but limited to the

following (the “Beech-Nut Baby Foods”):

                     Beech-Nut Rice Single Grain Baby Cereal – Stage 1
                     Beech-Nut Organics Oatmeal Whole Grain Baby Cereal – Stage 1;
                     Beech-Nut Organics Prunes;
                     Beech-Nut Naturals Prunes;
                     Beech-Nut Organics Pear, Kale, & Cucumber
                     Beech-Nut Organics Apple, Raspberries, & Avocado
                     Beech-Nut Organics Apple, Kiwi, & Spinach
                     Beech-Nut Organics Banana, Cinnamon, & Granola
                     Beech-Nut Organics Pears
                     Beech-Nut Organics Sweet Potatoes;
                     Beech-Nut Classics Sweet Carrots – Stage 2;
                     Beech-Nut Organics Just Carrots – Stage 1;
                     Beech-Nut Naturals Just Sweet Potatoes – Stage 1;
                     Beech-Nut Organics Just Sweet Potatoes – Stage 1;
                     Beech-Nut Classics Sweet Potatoes – Stage 2;
                     Beech-Nut Classics Sweet Peas – Stage 2;
                     Beech-Nut Naturals Just Butternut Squash – Stage 1;
                     Beech-Nut Organic Just Pumpkin – Stage 1;
                     Beech-Nut Organic Just Apples – Stage 1;
                     Beech-Nut Naturals Bananas – Stage 1;
                     Beech-Nut Naturals Beets, Pear & Pomegranate – Stage 2;
                     Beech-Nut Naturals Sweet Corn and Green Beans;
                     Beech-Nut Naturals Carrots;
                     Beech-Nut Naturals Green Beans;
                     Beech-Nut Naturals Apple and Blackberries;
                     Beech-Nut Naturals Pear;
                     Beech-Nut Naturals Apple and Kale;
                     Beech-Nut Naturals Pineapple, Pear, and Avocado;
                     Beech-Nut Naturals Sweet Potato;
                     Beech-Nut Naturals Apple;
                     Beech-Nut Naturals Apple, Pumpkin, and Cinnamon;
                     Beech-Nut Naturals Spinach, Zucchini, and Peas; and
                     Beech-Nut Naturals Mango.

Beech-Nut markets under its “naturals” and “organics” in order to emphasize the foods

suitability for consumption by young children and infants.




                                               6
         Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 7 of 52




         21.     Beech-Nut Baby Foods’ packaging labels do not list, let alone warn, potential

customers that the Beech-Nut Baby Foods contain toxic heavy metals.

II.      HEAVY METAL NEUROTOXINS & THEIR EFFECT ON CHILD
         DEVELOPMENT

         22.     Baby food producers promote their product testing and safety procedures because

parents and caretakers pay attention to what ingredients are in the baby food they purchase for

their children. This is because adults do not want to expose their children to substances and/or

chemicals that would either harm the child or inhibit the child’s development.

         23.     One example of harmful substances parents want to avoid exposing their children

to are the heavy metals arsenic, lead, mercury, and cadmium. These heavy metals are a type of

substance known as neurotoxins, or substances that “alter[] the structure of function of the

nervous system.”6 Exposure to these neurotoxins have been shown to “diminish quality of life,

reduce academic achievement, and disturb behavior, with profound consequences for the welfare

and productivity of entire societies.”7

         24.     Research continuously shows that exposure to food containing these heavy metals

causes “troubling risks for babies, including cancer and lifelong deficits in intelligence[.]”8

Specifically, the heavy metals “can harm a baby’s developing brain and nervous system” and

cause negative impacts such as “the permanent loss of intellectual capacity and behavioral




6
    https://www.britannica.com/science/neurotoxin
7
 Jane Houlihan and Charlotte Brody, What’s in my baby’s food?, 13, Healthy Babies Bright
Futures (Oct. 2019), https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
04/BabyFoodReport_ENGLISH_R6.pdf (accessed Feb. 22, 2021) (hereinafter “Healthy Babies
Bright Futures Report”).
8
    Healthy Babies Bright Futures Report, at 1.


                                                  7
         Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 8 of 52




problems like attention-deficit hyperactivity disorder (ADHD).”9 These developmental

conditions can be caused by exposure to even trace amounts of these substances.10

          25.        For these reasons, organizations such as the Food and Drug Administration

(“FDA”) and the World Health Organization (“WHO”) have declared arsenic, lead, cadmium,

and mercury “dangerous to human health, particularly to babies and children, who are most

vulnerable to their neurotoxic effects.”11 Further, the FDA has acknowledged that “exposure to

[these four heavy] metals are likely to have the most significant impact on public health” and has

prioritized them in connection with its heavy metals workgroup looking to reduce the risks

associated with human consumption of heavy metals.12

          A.         Arsenic

          26.        The heavy metal arsenic has been shown to cause “cognitive deficits among

school-age children exposed early in life, and neurological problems in adults who were exposed

to arsenic-poisoned milk as infants.”13 The effects of arsenic exposure are irreversible and in

addition to the cognitive and neurological effects it has on child development, arsenic also

creates a risk of “respiratory, gastrointestinal, hematological, hepatic, renal, skin, neurological

and immunological effects, as well as damaging effects on the central nervous system[.]”14


9
    Healthy Babies Bright Futures Report, at 6.
10
     Healthy Babies Bright Futures Report, at 1.
11
   See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,
Staff Report (the “Report”), Subcommittee on Economic and Consumer Policy of the Committee
on Oversight and Reform, at 2, February 4, 2021,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (accessed Feb. 4, 2021).
12
     Report, at 3.
13
     Healthy Babies Bright Futures Report, at 13.
14
  Report, at 10 (quoting Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium
and Manganese Exposure with Neurodevelopment and Behavioural Disorders in Children: A


                                                     8
         Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 9 of 52




          27.     Arsenic’s harmful effects have caused both the U.S. Environmental Protection

Agency (“EPA”) and U.S. Food and Drug Administration (“FDA”) to set standards limiting the

allowable amount of arsenic in products meant for human consumption. For example, the FDA

has set a limit of 10 parts per billion (“PPB”) for apple juice, and the EPA has set the same limit

for drinking water. Additionally, the FDA has set a limit of 10 parts per billion for bottled

water15 and is considering limiting the action level for arsenic in rice cereals for infants to 100

ppb.16 The FDA has taken action against companies whose products contain arsenic levels

exceeding this limit.17

          B.      Lead

          28.     Exposure to the heavy metal lead has been shown to cause harm to children’s

brain and nervous systems and is associated with a range of negative health outcomes including

“behavioral problems, decreased cognitive performance, delayed puberty, and reduced postnatal

growth.”18 Even very low exposure levels to lead “cause[s] lower academic achievement,

attention deficits and behavior problems. No safe level of exposure has been identified.”19




Systematic Review and Meta-Analysis (June 1, 2013),
https://pubmed.ncbi.nlm.nih.gov/23570911/) (accessed Feb. 23, 2021).
15
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021),
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (accessed Feb.
22, 2021).
16
   FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action
Level (Apr. 2016),
https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
RegulatoryInformation/UCM493152.pdf (accessed Feb. 22, 2021).
17
   See, e.g. Warning Letter from FDA to Valley Processing, Inc. (June 2, 2016),
https://www.fda.gov/iceci/enforcementactions/warningletters /2016/ucm506526.htm.
18
     Report, at 11.
19
     Healthy Babies Bright Futures Report, at 13.


                                                    9
           Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 10 of 52




            29.   For example, one study found that “children age 0 to 24 months lose more than 11

million IQ points from exposure to arsenic and lead in food.”20 Additionally, studies have

established a link between lead exposure and Attention-Deficit/Hyperactivity Disorder

(ADHD).21

            30.   The proven negative effects of lead exposure have caused several health

organizations—including the American Academy for Pediatrics, the Environmental Defense

Fund, and Consumer Reports—to recommend that lead in baby foods not exceed 1 ppb22 and

“[t]he European Union has set the maximum lead level in infant formula to 20 ppb.”23

            C.    Mercury

            31.   The World Health Organization warns that mercury “may have toxic effects on

the nervous, digestive and immune systems, and on lungs, kidneys, skin and eyes” and

considered mercury “one of the top ten chemicals or groups of chemicals of major public health

concern.”24

            32.   It has been recognized that “[y]oung and unborn children are at greatest risk from

mercury exposure because their nervous systems are still developing”25 and that exposure to


20
     Healthy Babies Bright Futures Report, at 13.
21
   Report, at 12 (citing Gabriele Donzelli et al., The Association Between Lead and Attention-
Deficit/Hyperactivity Disorder: A Systematic Review (Jan. 29, 2019),
http://www.mdpi.com/1660-4601/16/3/382/htm).
22
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021),
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
Feb. 22, 2021).
23
     Id.
24
     Id.
25
   Missouri Dept. of Nat. Resources, Mercury Can Affect Human Health,
https://dnr.mo.gov/env/mercury/mercury-
impact.htm#:~:text=Mercury%20Can%20Affect%20Human%20Health,and%20developmental%


                                                    10
        Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 11 of 52




even a small amount of the heavy metal mercury can cause “serious health problems, and is a

threat to the development of the child [] early in life.”26 For example, exposure to even low

doses of mercury “may delay a child's walking and talking, shorten attention span and cause

learning disabilities.”27

          33.     Exposure to mercury has also been linked to higher risk of lower IQ scores and

intellectual disability in children28 and mercury exposure at two and three years of age has been

positively associated with autistic behaviors among pre-school age children.29

          34.     The EPA has set a maximum mercury level in drinking water to 2 ppb.30

          D.      Cadmium

          35.     The heavy metal cadmium is considered a neurotoxin. Eating food or drinking

water with very high cadmium levels severely irritates the stomach, leading to vomiting and

diarrhea, and sometimes death. Eating lower levels of cadmium over a long period can lead to

kidney damage, and can cause bones to become fragile and break easily. Exposure to cadmium

in air has caused lung cancer, and perhaps prostate cancer, in workers. The US Department of




20disorders%20in%20humans.&text=In%20low%20doses%2C%20mercury%20may,with%20fe
rtility%20and%20blood%20pressure (accessed Feb. 22, 2021).
26
  Mercury and health, https://www.who.int/news-room/fact-sheets/detail/mercury-and-
health#:~:text=Exposure%20to%20mercury%20%E2%80%93%20even%20small,%2C%20kidn
eys%2C%20skin%20and%20eyes (accessed Feb. 24, 2021).
27
   Missouri Dept. of Nat. Resources, Mercury Can Affect Human Health,
https://dnr.mo.gov/env/mercury/mercury-
impact.htm#:~:text=Mercury%20Can%20Affect%20Human%20Health,and%20developmental%
20disorders%20in%20humans.&text=In%20low%20doses%2C%20mercury%20may,with%20fe
rtility%20and%20blood%20pressure\ (accessed Feb. 22, 2021).
28
     Healthy Babies Bright Futures Report, at 14.
29
     Report, at 12-3.
30
     Report, at 32.


                                                    11
        Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 12 of 52




Health and Human Services (“HHS”) and the EPA, both consider cadmium and cadmium

compounds human carcinogens (can cause cancer).31

          36.     Children with higher cadmium levels are three times more likely to have learning

disabilities and participate in special education, according to a new study led by Harvard

University researchers.32

          37.     The EPA has set a maximum cadmium level in drinking water to 5 ppb, the FDA

has set a maximum level in bottled water to 5 ppb, and the WHO set a maximum cadmium level

in drinking water to 3 ppb.33

                                 SUBSTANTIVE ALLEGATIONS

          38.     On November 6, 2019, in response to reports alleging high levels of toxic heavy

metals in baby foods, the United States House of Representatives Committee on Oversight and

Reform Subcommittee on Economic and Consumer Policy (the “Subcommittee”) requested

internal documents and test results from several of the United States’ largest producers of baby

foods, including Defendant Beech-Nut.

          39.     On February 4, 2020, the Subcommittee published a report entitled “Baby Foods

Are Tainted With Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury” (the “Report”)

containing the results of the Subcommittee’s investigation.




31
   NYS Dept. of Health, Cadmium in Children’s Jewelry,
https://www.health.ny.gov/environmental/chemicals/cadmium/cadmium_jewelry.htm#:~:text=C
hildren%20can%20be%20exposed%20to,to%20cadmium%20in%20children's%20jewelry
(accessed Feb. 22, 2021).
32
  Marla Cone, Is Cadmium as Dangerous for Children as Lead?, SCIENTIFIC AMERICAN (Feb.
10, 2012), https://www.scientificamerican.com/article/is-cadmium-as-dangerous-for-children-
lead/ (accessed Feb. 22, 2021).
33
     Report, at 29.


                                                  12
         Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 13 of 52




I.        BEECH-NUT KNOWINGLY SOLD BABY FOODS WITH UNSAFE LEVELS OF
          TOXIC HEAVY METALS TO UNITED STATES CONSUMERS

          40.        The Subcommittee’s Report contained findings that Beech-Nut knowingly sold

baby foods to United States consumers that contained high levels of the toxic heavy metal’s

arsenic, lead, mercury, and cadmium. By knowingly selling baby foods with unsafe amounts of

these toxic heavy metals to United States consumers, Beech-Nut knowingly exposed millions of

children to substances proven to cause permanent decreases in IQ, diminished future economic

productivity, and increased risk of future criminal and antisocial behavior.34

          41.        The Report found that Beech-Nut only tested individual ingredients, and not its

final product(s). According to the Subcommittee, this policy “recklessly endangers babies and

children and prevents [Beech-Nut] from ever knowing the full extent of the danger presented by

[Beech-Nut’s] products.”35

          42.        The Report also made specific findings regarding the presence of toxic heavy

metals in baby foods produced by Defendant Beech-Nut. These findings include the following:

                           Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.

                            Beech-Nut routinely used high-arsenic additives that tested over 300 ppb

                            arsenic to address product characteristics such as “crumb softness.”36

                           Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used

                            many ingredients with high lead content, including 483 that contained




34
     Report, at 2.
35
     Report, at 56-7.
36
     Report, at 3.


                                                     13
         Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 14 of 52




                            over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained

                            over 20 ppb lead.37

                           Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some

                            tested much higher, up to 344.55 ppb cadmium.38

                           Beech-Nut [does] not even test for mercury in baby food.39

          43.        The Report also found established unreasonably high internal guidelines

governing the presence of toxic heavy metals in its baby food ingredients, which caused its

finished baby foods to contain unreasonably high levels of toxic heavy metals. For example, the

Report found that Beech-Nut “set an internal specification limit . . . of 3,000 ppb inorganic

arsenic for certain ingredients, including vitamin mix” and that as a result, Beech-Nut used

ingredients in its baby foods containing 710.9, 465.2, and 401.4 ppb arsenic.40 These levels far

exceed the limits of 10 ppb inorganic arsenic set forth by the FDA for bottled water and apple

juice, and the 10 ppb limit set forth by the EPA for drinking water and were the highest of any

manufacturer that responded to the Subcommittee’s requests.

          44.        Additionally, the Report found that Beech-Nut set internal guidelines of 3,000

ppb for cadmium and 5,000 ppb for lead for certain ingredients which, like Beech-Nut’s

guidelines for arsenic, “far surpass any existing regulatory standard in existence and toxic heavy

metal levels for any other baby food manufacturer that responded to the Subcommittee’s

inquiry.”41


37
     Report, at 3.
38
     Report, at 3.
39
     Report, at 4.
40
     Report, at 37.
41
     Report, at 38.


                                                     14
        Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 15 of 52




          45.     The Report also found that in addition to permitting dangerously high levels of

toxic heavy metals, Beech-Nut has often sold foods that exceeded its own already-egregiously

high internal standards. For example, the Subcommittee’s Report found that “Beech-Nut sold

eleven products that surpassed its own internal cadmium limits” and that “[b]y doing so, Beech-

Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb cadmium, far surpassing

its own internal limit of 90 ppb for that ingredient. 42

II.       DEFENDANT BEECH-NUT FALSELY, MISLEADINGLY, AND/OR
          DECEPTIVELY CLAIMED ITS FOOD WAS FIT FOR CHILD CONSUMPTION

          46.     Baby food manufacturers hold a special position of public trust. Consumers

believe that they would not sell unsafe products. Consumers also believe that the federal

government would not knowingly permit the sale of unsafe baby food. Defendant Beech-Nut

took advantage of its position.

          47.     Beech-Nut advertised its products as safe, healthy, nutritious, natural, organic,

and safe for consumption. By doing so, Beech-Nut had a duty to ensure that its statements

regarding its products were true and not false, misleading, or deceptive, yet continued to make

false, misleading, and deceptive statements regarding the safety of its baby foods despite

knowledge that its baby foods contained unsafe levels of heavy metals.

          48.     Beech-Nut violated this duty by marketing and advertising its baby foods through

statements regarding the safety of its baby foods despite knowing that its baby foods contained

dangerous levels of heavy metals.

          49.     As a result of Beech-Nut’s false, misleading, and deceptive statements, Plaintiffs

and members of the Class and Subclasses bought Beech-Nut Baby Foods they would not have



42
     Report, at 38.


                                                   15
       Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 16 of 52




otherwise bought, and paid more for Beech-Nut Baby Foods than they would have paid had it

been fully disclosed that Beech-Nut Baby Foods contained dangerous levels of heavy metals.

III.    DEFENDANT BEECH-NUT FAILED TO WARN UNITED STATES
        CONSUMERS THAT ITS BABY FOODS CONTAINED DANGEROUS LEVELS
        OF HEAVY METALS

        50.    Beech-Nut knew or should have been aware that a consumer would be feeding its

products to children, often making its products the primary source of food for a child. This leads

to repeated exposure of the heavy metals to the child.

        51.    Beech-Nut thus wrongfully and misleadingly advertised and sold the Beech-Nut

Baby Foods without any label or warning indicating to consumers that these products contain

heavy metals, or that these toxins can over time accumulate in the baby's body to the point where

poisoning, injury, and/or disease can occur. Beech-Nut intentionally omitted these facts from its

marketing, advertising and labeling in order to induce and mislead reasonable consumers into

purchasing Beech-Nut Baby Foods.

IV.     PLAINTIFF JEREMY CANTOR

        52.    Plaintiff Jeremy Cantor is a resident of Colorado.

        53.    Plaintiff Cantor has purchased several types of the Beech-Nut Baby Foods which,

according to the Report, were tainted with unsafe levels of heavy metals during the Class Period.

Plaintiff Cantor made these purchase at the King Sooper’s grocery store located in Golden,

Colorado.

        54.    Plaintiff Cantor’s relevant purchases include, but are not limited to:

                      Beech-Nut Naturals Sweet Potato Stage 1 Baby Food—a product with an

                       ingredient (sweet potato) that tested as having excessive levels of lead—

                       purchased on June 29, 2020, July 25, 2020, October 17, 2020, November




                                                16
Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 17 of 52




             13, 2020, December 2, 2020, December 10, 2020, December 28, 2020,

             January 12, 2021, and January 26, 2021.

            Beech-Nut Naturals Apple Pumpkin & Cinnamon Stage 2 Baby Food—a

             product with an ingredient (cinnamon) that tested as having excessive

             levels of lead, arsenic, and cadmium and another ingredient (lemon used

             for lemon juice concentrate) that tested for excessive levels of lead—

             purchased on July 25, 2020, September 3, 2020, December 10, 2020,

             January 12, 2021

            Beech-Nut Naturals Apple Cinnamon & Granola Stage 2 Baby Food—a

             product with an ingredient (cinnamon) that tested as having excessive

             levels of lead, arsenic, and cadmium and another ingredient (lemon used

             for lemon juice concentrate) that tested for excessive levels of lead—

             purchased on October, 17, 2020, January 4, 2021, and January 26, 2021

            Beech-Nut Naturals Banana Orange & Pineapple Stage 2 Baby Food—a

             product with an ingredient (lemon used for lemon juice concentrate) that

             tested as having excessive levels of lead—purchased on October 17, 2020,

             December 2, 2020, December 10, 2020, January 12, 2021, and January 26,

             2021.

            Beech-Nut Naturals Pear & Blueberries Stage 2 Baby Food—a product

             with an ingredient (blueberries) that tested as having excessive levels of

             lead—purchased on October 17, 2020, November 13, 2020, December 2,

             2020, December 20, 2020, and January 26, 2021.




                                      17
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 18 of 52




                     Beech-Nut Organics Banana Cinnamon & Granola Stage 2 Baby Food—a

                      product with an ingredient (organic cinnamon) that tested for excessive

                      levels of lead and cadmium—purchased on December 2, 2020.

                     Beech-Nut Sweet Carrots Stage 2 Baby Food—a product with an

                      ingredient (carrots) that tested as having excessive levels of lead—on

                      January 12, 2021 and January 26, 2021.

       55.     Plaintiff Cantor would not have made these purchased or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins.

V.     PLAINTIFF ASHLEY ALLEN

       56.     Plaintiff Allen is a resident of Michigan.

       57.     Plaintiff Allen purchased several types of Beech-Nut Baby Foods, including

oatmeal and purees from December 2020 through January 2021. Plaintiff Allen made these

purchases at the Meijer supermarket located in Ludington, Michigan.

       58.     Plaintiff Allen would not have made these purchases or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins.

VI.    PLAINTIFF DOMINICK GROSSI

       59.     Plaintiff Grossi is a resident of Pennsylvania.

       60.     Plaintiff Grossi purchased several types of Beech-Nut Baby Foods in 2016 and

2017. Plaintiff Grossi made these purchases at the Walmart stores in Latrobe and Greensburg,

Pennsylvania, as well as the Giant Eagle grocery store in Latrobe, Pennsylvania.




                                                18
       Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 19 of 52




        61.    Plaintiff Grossi would not have made these purchases or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins.

VII.    PLAINTIFF ANTHONY HARRISON

        62.    Plaintiff Harrison is a resident of Missouri.

        63.    Plaintiff Harrison purchased several types of Beech-Nut Baby Foods in 2017 and

2018. Plaintiff Harrison made these purchases at the Walmart store in Kirksville, Missouri.

        64.    Plaintiff Harrison would not have made these purchases or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins.

VIII. PLAINTIFF HEATHER HYDEN

        65.    Plaintiff Hyden is a resident of Texas.

        66.    Plaintiff Hyden purchased several types of Beech-Nut Baby Foods from

September 2020 through the present. Plaintiff Hyden made these purchases at the Walmart store

in Marble Falls, Texas, and the H-E-B in Burnet, Texas.

        67.    Plaintiff Hyden would not have made these purchases or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins.

IX.     PLAINTIFF HALEY SAMS

        68.    Plaintiff Sams is a resident of Georgia.

        69.    Plaintiff Sams purchased several types of Beech-Nut Baby Foods from July 2019

through January 2021. Plaintiff Sams made these purchases at the Walmart store located in

Rockmart, Georgia.




                                                 19
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 20 of 52




       70.     Plaintiff Sams would not have made these purchases or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins

X.     PLAINTIFF VITO SCAROLA

       71.     Plaintiff Vito Scarola is a resident of Florida.

       72.     Plaintiff Scarola purchased several types of Beech-Nut Baby Foods from October

2016 through December 2018. Plaintiff Scarola made these purchases at grocery stores in an

around Orlando, Florida.

       73.     Plaintiff Scarola would not have made these purchased or would not have paid as

much for these products had he known that the Beech-Nut Baby Foods contained dangerous

levels of heavy metal toxins.

                                  TOLLING AND ESTOPPEL

I.     DISCOVERY RULE TOLLING

       74.     Plaintiffs and the Classes and Subclasses had no way of knowing about Defendant

Beech-Nut’s conduct with respect to the presence of toxic heavy metals.

       75.     Neither Plaintiffs nor any other members of the Class or Subclasses, through the

exercise of reasonable diligence, could have discovered the conduct alleged herein. Further,

Plaintiffs and members of the Class and Subclasses did not discover and did not know of facts

that would have caused a reasonable person to suspect that Beech-Nut was engaged in the

conduct alleged herein.

       76.     For these, reasons, all applicable statutes of limitation have been tolled by

discovery rule with respect to claims asserted by Plaintiffs, the Classes, and the Subclasses.




                                                 20
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 21 of 52




II.    FRAUDULENT CONCEALMENT TOLLING

       77.     By failing to provide notice of the presence of toxic heavy metals in the Beech-

Nut Baby Foods, Defendant Beech-Nut concealed its conduct and the existence of the claims

asserted herein from Plaintiffs and the members of the Class and Subclasses.

       78.     Upon information and belief, Defendant Beech-Nut intended its acts to conceal

the facts and claims from Plaintiff and members of the Classes and Subclasses. Plaintiffs and the

members of the Classes and Subclasses were unaware of the facts alleged herein without any

fault or lack of diligence on their part and could not have reasonably discovered Defendant

Beech-Nut’s conduct. For this reason, any statute of limitations that otherwise may apply to the

claims of Plaintiffs or members of the Classes or Subclasses should be tolled.

                                CLASS ACTION ALLEGATIONS

       79.     Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3).

       80.     Plaintiffs seek class certification on behalf of a class defined as follows:

       NATIONWIDE CLASS: all persons in the United States who, from the beginning of
       any applicable limitations period through the present, purchased the Beech-Nut Baby
       Foods for household or business use, and not for resale (the “Class”).

       81.     Plaintiff Cantor seeks certification on behalf of a Colorado Subclass:

       THE COLORADO SUBCLASS: all persons who are or were citizens of the State of
       Colorado who, from the beginning of any applicable limitations period through the
       present, purchased the Beech-Nut Baby Foods for household or business use, and not for
       resale (the “Colorado Subclass”).

       82.     Plaintiff Scarola seeks certification on behalf of a Florida Subclass:

       THE FLORIDA SUBCLASS: all persons who are or were citizens of the State of
       Florida who, from the beginning of any applicable limitations period through the present,
       purchased the Beech-Nut Baby Foods for household or business use, and not for resale
       (the “Florida Subclass”).




                                                 21
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 22 of 52




       83.     Plaintiff Sams seeks certification on behalf of a Georgia Subclass:

       THE GEORGIA SUBCLASS: all persons who are or were citizens of the State of
       Georgia who, from the beginning of any applicable limitations period through the
       present, purchased the Beech-Nut Baby Foods for household or business use, and not for
       resale (the “Georgia Subclass”).

       84.     Plaintiff Allen seeks certification on behalf of a Michigan Subclass:

       THE MICHIGAN SUBCLASS: all persons who are or were citizens of the State of
       Michigan who, from the beginning of any applicable limitations period through the
       present, purchased the Beech-Nut Baby Foods for household or business use, and not for
       resale (the “Michigan Subclass”).

       85.     Plaintiff Harrison seeks certification on behalf of a Missouri Subclass:

       THE MISSOURI SUBCLASS: all persons who are or were citizens of the State of
       Missouri who, from the beginning of any applicable limitations period through the
       present, purchased the Beech-Nut Baby Foods for household or business use, and not for
       resale (the “Missouri Subclass”).

       86.     Plaintiff Grossi seeks certification on behalf of a Pennsylvania Subclass:

       THE PENNSYLVANIA SUBCLASS: all persons who are or were citizens of the
       Commonwealth of Pennsylvania who, from the beginning of any applicable limitations
       period through the present, purchased the Beech-Nut Baby Foods for household or
       business use, and not for resale (the “Pennsylvania Subclass”).

       87.     Plaintiff Hyden seeks certification on behalf of a Texas Subclass:

       THE TEXAS SUBCLASS: all persons who are or were citizens of the State of Texas
       who, from the beginning of any applicable limitations period through the present,
       purchased the Beech-Nut Baby Foods for household or business use, and not for resale
       (the “Texas Subclass”).

       88.     Plaintiffs reserve the right to modify or refine the definitions of the Class or

Subclasses based upon discovery of new information and in order to accommodate any of the

Court’s manageability concerns.

       89.     Excluded from the Class and Subclasses are: (a) any Judge or Magistrate Judge

presiding over this action and members of their staff, as well as members of their families; (b)

Defendant and Defendant’s predecessors, parents, successors, heirs, assigns, subsidiaries, and



                                                 22
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 23 of 52




any entity in which any Defendant or its parents have a controlling interest, as well as

Defendant’s current or former employees, agents, officers, and directors; (c) persons who

properly execute and file a timely request for exclusion from the Classes or Subclass; (d) persons

whose claims in this matter have been finally adjudicated on the merits or otherwise released; (e)

counsel for Plaintiffs and Defendant; and (f) the legal representatives, successors, and assigns of

any such excluded persons.

       90.     Ascertainability. The proposed Classes and Subclasses are readily ascertainable

because they are defined using objective criteria so as to allow class members to determine if

they are part of a Class or Subclass. Further, the Classes and Subclasses can be readily identified

through records maintained by Defendant Beech-Nut.

       91.     Numerosity (Rule 23(a)(1)). The Classes and Subclasses are so numerous that

joinder of individual members herein is impracticable. The exact number of members of the

Class and Subclasses, as herein identified and described, is not known, but sales figures indicate

that millions of individuals have purchased the Beech-Nut Baby Foods.

       92.     Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each

cause of action and predominate over questions affecting only individual Class and Subclass

members, including the following:

                      whether Defendant owed a duty of care to Plaintiffs and the Classes;

                      whether Defendant knew or should have known that the Beech-Nut Baby
                       Foods contained, or may contain, heavy metals;

                      whether Defendant wrongfully represented and continues to represent that
                       the Beech-Nut Baby Foods are natural and safe for human infant
                       consumption;

                      whether Defendant wrongfully represented and continues to represent that
                       the Beech-Nut Baby Foods are healthy, superior quality, nutritious and
                       safe for consumption;


                                                23
Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 24 of 52




            whether Defendant wrongfully represented and continues to represent that
             the Beech-Nut Baby Foods are natural;

            whether Defendant wrongfully represented and continues to represent that
             the Beech-Nut Baby Foods appropriate for consumption by various
             “Stage[s]” of babies;

            whether Defendant wrongfully represented and continues to represent that
             the manufacturing of the Beech-Nut Baby Foods is subjected to rigorous
             standards, including testing for heavy metals;

            whether Defendant wrongfully failed to disclose that the Beech-Nut Baby
             Foods contained, or may contain, heavy metals;

            whether Defendant’s representations in advertising, warranties, packaging,
             and/or labeling are false, deceptive, and misleading;

            whether those representations are likely to deceive a reasonable consumer;

            whether a reasonable consumer would consider the presence, or risk of,
             heavy metals as a material fact in purchasing baby food;

            whether Defendant had knowledge that those representations were false,
             deceptive, and misleading;

            whether Defendant continues to disseminate those representations despite
             knowledge that the representations are false, deceptive, and misleading;

            whether a representation that a product is healthy, superior quality,
             nutritious and safe for consumption and does not contain arsenic, mercury,
             cadmium, and lead is material to a reasonable consumer;

            whether Defendant’s representations and descriptions on the labeling of
             the Beech-Nut Baby Foods are likely to mislead, deceive, confuse, or
             confound consumers acting reasonably;

            whether Defendant violated the laws of the State of Colorado;

            whether Defendant breached its express warranties;

            whether Defendant breached its implied warranties;

            whether Defendant engaged in unfair trade practices;




                                     24
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 25 of 52




                      whether Defendant engaged in false advertising;

                      whether Defendant’s conduct was negligent per se;

                      whether Defendant made negligent and/or fraudulent misrepresentations
                       and/or omissions;

                      whether Plaintiffs and the members of the Class are entitled to actual,
                       statutory, and punitive damages; and

                      whether Plaintiffs and members of the Class are entitled to declaratory and
                       injunctive relief.

       93.     Typicality (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims of the other

members of the proposed Class and Subclasses. Plaintiffs and members of the Class and

Subclasses (as applicable) suffered injuries as a result of Defendant Beech-Nut’s wrongful

conduct that is uniform across the Class and Subclasses.

       94.     Adequacy (Rule 23(a)(4)). Plaintiffs have and will continue to fairly and

adequately represent and protect the interests of the Class and Subclasses. Plaintiffs have

retained counsel competent and experienced in complex litigation and class actions. Plaintiffs

have no interest that is antagonistic to those of the Class and Subclasses, and Defendant has no

defenses unique to Plaintiffs. Plaintiffs and their counsel are committed to vigorously

prosecuting this action on behalf of the members of the Class and Subclasses, and they have the

resources to do so. Neither Plaintiffs nor Plaintiffs’ counsel have any interest adverse to those of

the other members of the Class and Subclasses.

       95.     Substantial Benefits. This class action is appropriate for certification because

class proceedings are superior to other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class and Subclasses is impracticable. The

prosecution of separate actions by individual members of the Class and Subclasses would impose

heavy burdens upon the Courts and Defendant, would create a risk of inconsistent or varying


                                                 25
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 26 of 52




adjudications of the questions of law and fact common to members of the Classes and

Subclasses, and would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to protect their

interests. This proposed class action presents fewer management difficulties than individual

litigation, and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court. Class treatment will create economies of time,

effort, and expense and promote uniform decision-making.

       96.     Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3)

because the above common questions of law or fact predominate over any questions affecting

individual members of the Class, and a class action is superior to other available methods for the

fair and efficient adjudication of this controversy.

       97.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the Classes and

Subclasses, so that final injunctive relief or corresponding declaratory relief is appropriate as to

the Class and Subclasses as a whole.

       98.     Plaintiffs reserve the right to revise the foregoing class allegations and definitions

based on facts learned and legal developments following additional investigation, discovery, or

otherwise.




                                                 26
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 27 of 52




                                    CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

                            BREACH OF EXPRESS WARRANTY

          (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

       99.     Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       100.    Defendant Beech-Nut marketed and sold the Beech-Nut Baby Foods into the

stream of commerce with the intent that the Beech-Nut Baby Foods would be purchased by

Plaintiffs and the Class.

       101.    Defendant expressly warranted, advertised, and represented to Plaintiffs and the

Class that its Beech-Nut Baby Foods were and are safe, healthy, and appropriate for infant and

child consumption.

       102.    Defendant made these express warranties regarding the Beech-Nut Baby Foods’

quality, ingredients, and fitness for consumption in writing through its website, advertisements,

and marketing materials and on the Beech-Nut Baby Foods’ packaging and labels. These express

warranties became part of the basis of the bargain that Plaintiffs and the Class entered into upon

purchasing the Beech-Nut Baby Foods.

       103.    Defendant’s advertisements, warranties, and representations were made in

connection with the sale of the Beech-Nut Baby Foods to Plaintiffs and the Class. Plaintiffs and

the Class relied on Defendant’s advertisements, warranties, and representations regarding the

Beech-Nut Baby Foods in deciding whether to purchase Defendant’s products.




                                                27
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 28 of 52




       104.    Defendant’s Beech-Nut Baby Foods do not conform to Defendant’s

advertisements, warranties and representations in that they are not safe, healthy, and appropriate

for infant and child consumption; and contain, or may contain, levels of various heavy metals.

       105.    Defendant therefore breaches the express warranties by placing Beech-Nut Baby

Food into the stream of commerce and selling them to consumers, when they have dangerous

and/or toxic levels of heavy metals, and can cause toxicity and adverse health implication,

rendering these products unfit for their intended use and purpose, and unsafe and unsuitable for

consumer use as marketed by Defendant Beech-Nut. These high levels of heavy metals

substantially impair the use, value, safety of Beech-Nut Baby Foods.

       106.    Defendant Beech-Nut was at all times aware, or should have been aware, of the

toxic or dangerous levels of heavy metals in Beech-Nut Baby Foods. Defendant Beech-Nut was

on notice of these concerns with their products, but nowhere on the package labeling or on

Defendant Beech-Nut’s website or other marketing materials did Defendant Beech-Nut warn

Plaintiffs and members of the Class and Subclasses that they were at risk of feeding their

children food and/or beverages with toxic or dangerous levels of heavy metals.

       107.    Instead, Defendant Beech-Nut concealed the high levels of heavy metals

contained in the Beech-Nut Baby Foods and deceptively represented that these products were

safe, healthy, and appropriate for infant or child consumption. Defendant Beech-Nut thus utterly

failed to ensure that the material representations it was making to consumers were true.

       108.    The toxic and/or dangerous levels of heavy metals at issue in the Beech-Nut Baby

Foods existed when they left Defendant’s possession or control and were sold to Plaintiffs and

members of the putative classes. The levels of heavy metals contained in the Beech-Nut Baby




                                                28
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 29 of 52




Foods were undiscoverable by Plaintiffs and members of the putative classes at the time of

purchase of the Beech-Nut Baby Foods.

          109.   As manufacturers, marketers, advertisers, distributors and sellers of the Beech-

Nut Baby Foods, Defendant Beech-Nut had exclusive knowledge and notice of the fact that the

Beech-Nut Baby Foods did not conform to the affirmations of fact and promises.

          110.   In addition, or in the alternative, to the formation of an express contract,

Defendant made each of the above-described representations to induce Plaintiffs and members of

the Class and Subclasses to rely on such representations.

          111.   Defendant Beech-Nut’s affirmations of fact and promises were material, and

Plaintiffs and members of the putative classes reasonably relied upon such representations in

purchasing the Beech-Nut Baby Foods.

          112.   All conditions precedent to Defendant’s liability for its breach of express

warranty have been performed by Plaintiffs or members of the Class or Subclasses.

          113.   Affording Defendant Beech-Nut an opportunity to cure its breaches of written

warranties would be unnecessary and futile here. Defendant Beech-Nut were placed on

reasonable notice of the levels of heavy metals in the Beech-Nut Baby Foods and breach of the

warranties based their scientific research and expertise in the food production industry.

Defendant Beech-Nut has had ample opportunity to cure the high level of heavy metal in their

Beech-Nut Baby Foods to make them safe and healthy for consumption by Plaintiffs and

members of the putative classes and their children, but have failed to do so.

          114.   Defendant Beech-Nut has also had notice of their breach as set forth herein by

virtue of the publication of the Report the prior 2019 report issued by Healthy Baby Bright

Future.




                                                   29
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 30 of 52




       115.    As a direct and proximate result of Defendant Beech-Nut’s breaches of express

warranty, Plaintiffs and members of the putative classes have been damaged because they did not

receive the products as specifically warranted by Defendant Beech-Nut. Plaintiffs and members

of the putative classes did not receive the benefit of the bargain and suffered damages at the

point of sale stemming from their overpayment of the Beech-Nut Baby Foods.

       116.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their express warranties and resulting breach.

                               SECOND CLAIM FOR RELIEF

              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

       117.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       118.    Defendant is a merchant engaging in the sale of goods to Plaintiffs and the Class.

       119.    There was a sale of goods from Defendant to Plaintiffs and the Class.

       120.    At all times mentioned herein, Defendant manufactured or supplied Beech-Nut

Baby Foods, and prior to the time the Beech-Nut Baby Foods were purchased by Plaintiffs and

the Class, Defendant impliedly warranted to them that the Beech-Nut Baby Foods were of

merchantable quality, fit for their ordinary use (consumption by babies), and conformed to the

promises and affirmations of fact made on the Beech-Nut Baby Foods’ containers and labels,

including that the food was natural and safe and appropriate for human infant consumption.

Plaintiffs and the Class relied on Defendant’s promises and affirmations of fact when they

purchased the Beech-Nut Baby Foods.




                                                30
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 31 of 52




       121.     Contrary to these representations and warranties, the Beech-Nut Baby Foods were

not fit for their ordinary use, consumption by babies, and did not conform to Defendant’s

affirmations of fact and promises as they contained, or were at risk of containing, heavy metals

and/or unnatural or other ingredients or contaminants that do not conform to the packaging.

       122.     Defendant breached its implied warranties by selling Beech-Nut Baby Foods that

failed to conform to the promises or affirmations of fact made on the container or label as each

product contained heavy metals and/or unnatural or other ingredients or contaminants that do not

conform to the packaging.

       123.     Defendant was on notice of this breach, as it was aware of the heavy metals

included, or at risk, in the Beech-Nut Baby Foods, and based on the public investigation by

Healthy Babies Bright Futures that showed Defendant’s baby food products as unhealthy and

contaminated.

       124.     Privity exists because Defendant impliedly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that Beech-Nut Baby

Foods were natural, and suitable for consumption by babies, and by failing to make any mention

of heavy metals and/or unnatural or other ingredients.

       125.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they have purchased Beech-Nut Baby Food that is worth

less than the price they paid and that they would not have purchased at all had they known of the

presence or risk of heavy metals and/or unnatural or other ingredients.

       126.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their implied warranties and resulting breach.




                                                 31
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 32 of 52




                                  THIRD CLAIM FOR RELIEF

                            FRAUDULENT MISREPRESENTATION

             (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

       127.      Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       128.      Defendant falsely represented to Plaintiffs and the Class that the Beech-Nut Baby

Foods are “natural”, “organic” and safe for consumption by infants and young children.

       129.      Defendant intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiffs and the Class to purchase Beech-Nut Baby Foods.

       130.      Defendant knew that their representations about Beech-Nut Baby Foods were

false in that Beech-Nut Baby Foods contained, or were at risk of containing, levels of heavy

metals and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements. Defendant allowed its packaging, labels, advertisements,

promotional materials, and websites to intentionally mislead consumers, such as Plaintiffs and

the Class.

       131.      Plaintiffs and the Class did in fact rely on these misrepresentations and purchased

Beech-Nut Baby Foods to their detriment. Given the deceptive manner in which Defendant

advertised, represented, and otherwise promoted Beech-Nut Baby Foods, Plaintiffs’ and the

Class’s reliance on Defendant’s misrepresentations was justifiable.

       132.      As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Beech-Nut Baby Foods that were worth less

than the price they paid and that they would not have purchased at all had they known of the risk




                                                  32
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 33 of 52




and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to the

products’ labels, packaging, advertising, and statements.

       133.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                FOURTH CLAIM FOR RELIEF

                                     FRAUD BY OMISSION

              (on behalf of Nationwide Class or, alternatively, the State Subclasses)

       134.     Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       135.     Defendant concealed from and failed to disclose to Plaintiffs and the Class that

Beech-Nut Baby Foods contained, or were at risk of containing, heavy metals and/or unnatural or

other ingredients that do not conform to the products’ labels, packaging, advertising, and

statements.

       136.     Defendant was under a duty to disclose to Plaintiffs and the Class the true quality,

characteristics, ingredients and suitability of the Beech-Nut Baby Foods because: (1) Defendant

was in a superior position to know the true state of facts about its products; (2) Defendant was in

a superior position to know the actual ingredients, characteristics, and suitability of Beech-Nut

Baby Foods for consumption by babies; and (3) Defendant knew that Plaintiffs and the Class

could not reasonably have been expected to learn or discover that Beech-Nut Baby Foods were

misrepresented in the packaging, labels, advertising, and websites prior to purchasing Beech-Nut

Baby Foods.




                                                 33
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 34 of 52




       137.    The facts concealed or not disclosed by Defendant to Plaintiffs and the Class are

material in that a reasonable consumer would have considered them important when deciding

whether to purchase Beech-Nut Baby Foods.

       138.    Plaintiffs and the Class justifiably relied on the Defendant’s omissions to their

detriment. The detriment is evident from the true quality, characteristics, and ingredients of

Beech-Nut Baby Foods, which is inferior when compared to how Beech-Nut Baby Foods are

advertised and represented by Defendant.

       139.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Beech-Nut Baby Foods that were worth less

than the price they paid and that they would not have purchased at all had they known of the risk

and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to the

products’ labels, packaging, advertising, and statements.

       140.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                 FIFTH CLAIM FOR RELIEF

                           NEGLIGENT MISREPRESENTATION

          (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

       141.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       142.    Defendant had a duty to Plaintiffs and the Class to exercise reasonable and

ordinary care in the formulation, testing, manufacture, marketing, distribution, and sale of

Beech-Nut Baby Foods.




                                                 34
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 35 of 52




       143.    Defendant breached its duty to Plaintiffs and the Class by formulating, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the

Class that do not have the ingredients, qualities, characteristics, and suitability for consumption

as advertised by Defendant and by failing to promptly remove Beech-Nut Baby Foods from the

marketplace or to take other appropriate remedial action.

       144.    Defendant knew or should have known that the ingredients, qualities, and

characteristics of the Beech-Nut Baby Foods were not as advertised or suitable for their intended

use, consumption by infants, and were otherwise not as warranted and represented by Defendant.

Specifically, Defendant knew or should have known that: (1) the Beech-Nut Baby Foods were

not nutritious, superior quality, pure, natural, healthy and safe for consumption because they

contained, or had a risk of containing, levels of heavy metals and/or other unnatural ingredients

or contaminants that do not conform to the packaging; (3) the Beech-Nut Baby Foods were

adulterated, or at risk of being adulterated, by heavy metals; and (4) the Beech-Nut Baby Foods

were otherwise not as warranted and represented by Defendant.

       145.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Beech-Nut Baby Foods that were worth less

than the price they paid and that they would not have purchased at all had they known they

contained, or were at risk of containing, heavy metals and/or unnatural or other ingredients that

do not conform to the products’ labels, packaging, advertising, and statements.

       146.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available.




                                                 35
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 36 of 52




                                 SIXTH CLAIM FOR RELIEF

                                     UNJUST ENRICHMENT

          (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

       147.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       148.    Substantial benefits have been conferred on Defendant by Plaintiffs and the Class

through the purchase of Beech-Nut Baby Foods. Defendant knowingly and willingly accepted

and enjoyed these benefits.

       149.    Defendant either knew or should have known that the payments rendered by

Plaintiffs and the Class were given and received with the expectation that the Beech-Nut Baby

Foods would have the qualities, characteristics, ingredients, and suitability for consumption

represented and warranted by Defendant. As such, it would be inequitable for Defendant to retain

the benefit of the payments under these circumstances.

       150.    Defendant’s acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Defendant to retain the benefits without payment of the

value to Plaintiffs and the Class.

       151.    Plaintiffs and the Class are entitled to recover from Defendant all amounts

wrongfully collected and improperly retained by Defendant, plus interest thereon.

       152.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.




                                                 36
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 37 of 52




                                 SEVENTH CLAIM FOR RELIEF

                       COLORADO CONSUMER PROTETION ACT

                                 Colo. Rev. Stat. §§ 6-1-101, et seq.

              (Brought on Behalf of Plaintiff Cantor and the Colorado Subclass)

       153.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       154.    Defendant is a “person” as defined by C.R.S. § 6-1-102(6);

       155.    Plaintiff Cantor is an actual or potential consumer of Beech-Nut Baby Food.

       156.    Beech-Nut engaged in engaged in deceptive, unfair, and unlawful trade acts or

practices in the course of their business, vocation, or occupation, in violation of C.R.S. § 6-1-

105, including but not limited to the following:

               (a)     Knowingly or recklessly made a false representation as to the

                       characteristics and use Beech-Nut Baby Foods, in violation of C.R.S. §6-

                       1-105(e);

               (b)     Represented that Beech-Nut Baby Foods are healthy, natural, and safe for

                       consumption, in violation of C.R.S. §6-1-105(g);

               (c)     Advertised Beech-Nut Baby Foods with an intent not to sell it as

                       advertised, in violation of C.R.S. §6-1-105(i); and

               (d)     Failed to disclose the material information that Beech-Nut Baby Foods

                       contained unsafe levels of toxic heavy metals, in violation of C.R.S. §6-1-

                       105(u).

       157.    As detailed, infra, Defendant Beech-Nut’s deceptive trade practices significantly

impacted the public, because there are millions of consumers of Beech-Nut Baby Foods,

including Plaintiff Cantor, and Colorado Subclass Members.




                                                   37
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 38 of 52




        158.    Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiffs

and members of the Class suffered damages by purchasing Beech-Nut Baby Foods because they

would not have purchased Beech-Nut Baby Foods had they known the truth, and they received a

product that was worthless because it contains unsafe levels of toxic heavy metals.

        159.    Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Cantor and Colorado Subclass Members in the form of the loss or

diminishment of value of Beech-Nut Baby Foods Plaintiff Cantor and Colorado Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff Cantor and

Colorado Subclass Members. The injuries of Plaintiff Cantor and Colorado Subclass Members

were to legally protected interests. The gravity of the harm of Defendant Beech-Nut’s actions is

significant and there is no corresponding benefit to consumers of such conduct.

        160.    Plaintiff Cantor and Colorado Class Members seek relief under Colo. Rev. Stat. §

6-1-101, et. seq., including, not limited to, compensatory damages, statutory damages,

restitution, penalties, injunctive relief, and/or attorneys’ fees and costs.




                                                  38
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 39 of 52




                                EIGHTH CLAIM FOR RELIEF

              FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

                                    Fla. Stat. §§ 501.201 et seq.

       (Brought on Behalf of Plaintiff Scarola and on Behalf of the Florida Subclass)

       161.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       162.    Plaintiff Scarola and the Florida Subclass Members are “consumers,” as defined

by Fla. Stat. § 501.203(7), the products sold by Defendant Beech-Nut are “goods” within the

meaning of FDUTPA, and the transactions at issue constitute "trade or commerce" as defined by

FDUTPA.

       163.    The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §

501.204. provides that “[u]nfair methods of competition, unconscionable acts or practices, and

unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful.”

       164.    For the reasons discussed herein, Defendant violated and continues to violate

FDUTPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by Fla. Stat. § 501.201, et seq. Defendant Beech-Nut’s acts and practices, including

its material omissions, described herein, were likely to, and did in fact, deceive and mislead

members of the public, including consumers acting reasonably under the circumstances, to their

detriment.

       165.    At all times mentioned herein, Defendant Beech-Nut engaged in trade or

commerce in Florida, as defined by Fla. Stat. § 501.203(8), in that they advertised, offered for

sale, sold or distributed goods or services in Florida and/or engaged in trade or commerce

directly or indirectly affecting the people of Florida.




                                                  39
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 40 of 52




          166.   Defendant Beech-Nut repeatedly advertised, both on the labels for Beech-Nut

Baby Foods Products, on its websites, and through a national advertising campaigns, among

other items, that Beech-Nut Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Beech-Nut failed to disclose the material information that Beech-Nut

Baby Foods contained unsafe levels of toxic heavy metals.

          167.   Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff

Scarola and Florida Subclass Members suffered damages by purchasing Beech-Nut Baby Foods

because they would not have purchased Beech-Nut Baby Foods had they known the truth, and

they received a product that was worthless because it contains unsafe levels of toxic heavy

metals.

          168.   Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Scarola and Florida Subclass Members in the form of the loss or diminishment

of value of Beech-Nut Baby Foods Plaintiff Scarola and Florida Subclass Members purchased,

which allowed Defendant to profit at the expense of Plaintiff Scarola and Florida Subclass

Members. The injuries Plaintiff Scarola and Florida Subclass Members were to legally protected

interests. The gravity of the harm of Defendant Beech-Nut’s actions is significant and there is no

corresponding benefit to consumers of such conduct.

          169.   Plaintiff Scarola and the Florida Subclass Members seek relief for the injuries

they have suffered as a result of Defendant Beech-Nut’s unfair and deceptive acts and practices,

as provided by Fla. Stat. § 501.211 and applicable law.




                                                 40
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 41 of 52




                                 NINTH CLAIM FOR RELIEF

                       GEORGIA FAIR BUSINESS PRACTICES ACT

                                   O.C.G.A. §§ 10-1-390 et seq.

        (Brought on Behalf of Plaintiff Sams and on behalf of the Georgia Subclass)

       170.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       171.    Plaintiff Sams and Georgia Subclass Members are “consumers” within the

meaning of O.C.G.A. § 10-1-392(6).

       172.    Plaintiff Sams’ and Georgia Subclass Members’ purchases of Beech-Nut Baby

Foods are “consumer transactions” within the meaning of O.C.G.A. § 10-1-392(10).

       173.    At all times mentioned herein, Defendant Beech-Nut engaged in trade or

commerce in Georgia, as defined by O.C.G.A. § 10-1-392(28), in that they advertised,

distributed, offered for sale, sold or distributed goods or services in Georgia and/or engaged in

trade or commerce directly or indirectly affecting the people of Georgia.

       174.    The Georgia Fair Business Practices Act (“GFBPA”), O.C.G.A. § 10-1-393(a)

provides that “[u]nfair or deceptive acts or practices in the conduct of consumer transactions and

consumer acts or practices in trade or commerce are declared unlawful.”

       175.    For the reasons discussed herein, Defendant violated and continues to violate the

GFBPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by O.C.G.A. § 10-1-393 et seq. Defendant Beech-Nut’s acts and practices, including

its material omissions, described herein, were likely to, and did in fact, deceive and mislead

members of the public, including consumers acting reasonably under the circumstances, to their

detriment.




                                                 41
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 42 of 52




          176.   Defendant Beech-Nut repeatedly advertised, both on the labels for Beech-Nut

Baby Foods Products, on its websites, and through a national advertising campaigns, among

other items, that Beech-Nut Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Beech-Nut failed to disclose the material information that Beech-Nut

Baby Foods contained unsafe levels of toxic heavy metals.

          177.   Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff

Sams and Georgia Subclass Members suffered damages by purchasing Beech-Nut Baby Foods

because they would not have purchased Beech-Nut Baby Foods had they known the truth, and

they received a product that was worthless because it contains unsafe levels of toxic heavy

metals.

          178.   Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Sams and Georgia Subclass Members in the form of the loss or diminishment

of value of Beech-Nut Baby Foods Plaintiff Sams and Georgia Subclass Members purchased,

which allowed Defendant to profit at the expense of Plaintiff Sams and Georgia Subclass

Members. The injuries Plaintiff Sams and Georgia Subclass Members were to legally protected

interests. The gravity of the harm of Defendant Beech-Nut’s actions is significant and there is no

corresponding benefit to consumers of such conduct.

          179.   Plaintiff Sams and Georgia Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Beech-Nut’s unfair and deceptive acts and practices, as

provided by O.C.G.A § 10-1-399 and applicable law.




                                                 42
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 43 of 52




                                TENTH CLAIM FOR RELIEF

                       MICHIGAN CONSUMER PROTECTION ACT

                                        MCL §§ 445 et seq.

       (Brought on Behalf of Plaintiff Allen and on behalf of the Michigan Subclass)

       180.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       181.    Plaintiff Allen and Michigan Subclass members are residents of the State of

Michigan.

       182.    At all times mentioned herein, Defendant Beech-Nut engaged in “trade or

commerce” in Michigan, as defined by MCL § 445.902(g), in that they provided goods, property,

or services primarily for personal, family, or household purposes, and advertised, solicited,

offered for sale, and sold goods or services.

       183.    The Michigan Consumer Protection Act (“MCPA”), MCL § 445.903 provides

that “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of trade or

commerce are unlawful[.]”

       184.    For the reasons discussed herein, Defendant violated and continues to violate the

MCPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by MCL § 445.903 et seq. Defendant Beech-Nut’s acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead

members of the public, including consumers acting reasonably under the circumstances, to their

detriment.

       185.    Defendant Beech-Nut repeatedly advertised, both on the labels for Beech-Nut

Baby Foods Products, on its websites, and through a national advertising campaigns, among

other items, that Beech-Nut Baby Foods were and are safe and healthy for infant and child




                                                 43
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 44 of 52




consumption. Defendant Beech-Nut failed to disclose the material information that Beech-Nut

Baby Foods contained unsafe levels of toxic heavy metals.

          186.   Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff

Allen and Michigan Subclass Members suffered damages by purchasing Beech-Nut Baby Foods

because they would not have purchased Beech-Nut Baby Foods had they known the truth, and

they received a product that was worthless because it contains unsafe levels of toxic heavy

metals.

          187.   Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Allen and Michigan Subclass Members in the form of the loss or diminishment

of value of Beech-Nut Baby Foods Plaintiff Allen and Michigan Subclass Members purchased,

which allowed Defendant to profit at the expense of Plaintiff Allen and Michigan Subclass

Members. The injuries Plaintiff Allen and Michigan Subclass Members were to legally protected

interests. The gravity of the harm of Defendant Beech-Nut’s actions is significant and there is no

corresponding benefit to consumers of such conduct.

          188.   Plaintiff Allen and Michigan Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Beech-Nut’s unfair and deceptive acts and practices, as

provided by MCL § 445.911 and applicable law.




                                                 44
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 45 of 52




                              ELEVENTH CLAIM FOR RELIEF

                     MISSOURI MERCHANDISING PRACTICES ACT

                                  Mo. Rev. Stat. §§ 407 et seq.

        (Brought on Behalf of Plaintiff Harrison on Behalf of the Missouri Subclass)

       189.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       190.    Plaintiff Harrison and Missouri Subclass members are residents of the State of

Missouri.

       191.    At all times mentioned herein, Defendant Beech-Nut engaged in “trade” or

“commerce” in Missouri, as defined by Mo. Rev. Stat. § 407.010(7), in that they advertised,

offered for sale, and sold provided goods, property, or services primarily for personal, family, or

household purposes, and advertised, solicited, offered for sale, and sold “services”, “property”,

“article[s]”, “commodit[ies]” or “thing[s] of value” in Missouri.

       192.    Plaintiff Harrison and Missouri Subclass members purchased Beech-Nut Baby

Foods “primarily for personal, family or household purposes.” Mo. Rev. Stat. § 407.025(1).

       193.    The Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. § 407.020

provides that “[t]he act, use or employment by any person of any deception, fraud, false pretense,

false promise, misrepresentation, unfair practice or the concealment, suppression, or omission of

any material fact in connection with the sale or advertisement of any merchandise in trade or

commerce…in the state of Missouri, is declared to be an unlawful practice.”

       194.    For the reasons discussed herein, Defendant violated and continues to violate the

MMPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by Mo. Rev. Stat. § 407.020 et seq. Defendant Beech-Nut’s acts and practices,

including its material omissions, described herein, were likely to, and did in fact, deceive and




                                                 45
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 46 of 52




mislead members of the public, including consumers acting reasonably under the circumstances,

to their detriment.

          195.   Defendant Beech-Nut repeatedly advertised, both on the labels for Beech-Nut

Baby Foods Products, on its websites, and through a national advertising campaigns, among

other items, that Beech-Nut Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Beech-Nut failed to disclose the material information that Beech-Nut

Baby Foods contained unsafe levels of toxic heavy metals.

          196.   Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff

Harrison and Missouri Subclass Members suffered damages by purchasing Beech-Nut Baby

Foods because they would not have purchased Beech-Nut Baby Foods had they known the truth,

and they received a product that was worthless because it contains unsafe levels of toxic heavy

metals.

          197.   Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Harrison and Missouri Subclass Members in the form of the loss or

diminishment of value of Beech-Nut Baby Foods Plaintiff Harrison and Missouri Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff Harrison and

Missouri Subclass Members. The injuries Plaintiff Harrison and Missouri Subclass Members

were to legally protected interests. The gravity of the harm of Defendant Beech-Nut’s actions is

significant and there is no corresponding benefit to consumers of such conduct.




                                                 46
       Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 47 of 52




        198.   Plaintiff Harrison and Missouri Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Beech-Nut’s unfair and deceptive acts and practices, as

provided by Mo. Rev. Stat. § 407.025 and applicable law.

                              TWELFTH CLAIM FOR RELIEF

                      PENNSYLVANIA UNFAIR TRADE PRACTICES

                           AND CONSUMER PROTECTION LAW

                            73 Pa. Cons. Stat. Ann. §§ 201-1 et seq.

       (Brought on Behalf of Plaintiff Grossi on Behalf of the Pennsylvania Subclass)

        199.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        200.   Plaintiff Grossi and Pennsylvania Subclass Members are residents of the

Commonwealth of Pennsylvania.

        201.   At all times mentioned herein, Defendant Beech-Nut engaged in “trade” or

“commerce” in Pennsylvania, as defined by 73 Pa. Cons. Stat. Ann. § 201-2(3), in that they

advertised, offered for sale, and sold provided goods, property, or services primarily for personal,

family, or household purposes, and advertised, solicited, offered for sale, and sold “services”,

“property”, “article[s]”, “commodit[ies]” or “thing[s] of value” in Pennsylvania.

        202.   Plaintiff Grossi and Pennsylvania Subclass members purchased Beech-Nut Baby

Foods “primarily for personal, family or household purposes.” 73 Pa. Const. Stat. Ann. § 201-

9.2.

        203.   Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

(“UTCPL”), 73 Pa. Cons. Stat. Ann. § 201-3 provides that “[u]nfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce . . . are hereby

declared unlawful.”




                                                 47
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 48 of 52




          204.   For the reasons discussed herein, Defendant violated and continues to violate the

UTCPL by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by UTCPL §§ 201-1 et seq. Defendant Beech-Nut’s acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead

members of the public, including consumers acting reasonably under the circumstances, to their

detriment.

          205.   Defendant Beech-Nut repeatedly advertised, both on the labels for Beech-Nut

Baby Foods Products, on its websites, and through a national advertising campaigns, among

other items, that Beech-Nut Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Beech-Nut failed to disclose the material information that Beech-Nut

Baby Foods contained unsafe levels of toxic heavy metals.

          206.   Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff

Grossi and Pennsylvania Subclass Members suffered damages by purchasing Beech-Nut Baby

Foods because they would not have purchased Beech-Nut Baby Foods had they known the truth,

and they received a product that was worthless because it contains unsafe levels of toxic heavy

metals.

          207.   Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Grossi and Pennsylvania Subclass Members in the form of the loss or

diminishment of value of Beech-Nut Baby Foods Plaintiff Grossi and Pennsylvania Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff Grossi and




                                                 48
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 49 of 52




Pennsylvania Subclass Members. The injuries Plaintiff Grossi and Pennsylvania Subclass

Members were to legally protected interests. The gravity of the harm of Defendant Beech-Nut’s

actions is significant and there is no corresponding benefit to consumers of such conduct.

Plaintiff Grossi and Pennsylvania Subclass Members seek relief for the injuries they have

suffered as a result of Defendant Beech-Nut’s unfair and deceptive acts and practices, as

provided by 73 Pa. Cons. Stat. Ann. § 201-9.2 and applicable law.

                            THIRTEENTH CLAIM FOR RELIEF

  TEXAS DECEPTIVE TRADE PRACTICES AND CONSUMER PROTECTION ACT

                            Tex. Bus. & Com. Code §§ 17.41 et seq.

           (Brought on Behalf of Plaintiff Hyden on Behalf of the Texas Subclass)

       208.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       209.    Plaintiffs, the Class, and Subclasses intend to assert a claim under the Texas

Deceptive Trade Practices Act (“TDTPA”) against Defendant. Plaintiffs intend to provide

Defendant written notice of the specific complaint and damages to Defendant in accordance with

Tex. Bus. & Com. Code § 17.505. Subject to the response, if any, by Defendant within 60 days

of the notice, Plaintiffs, on behalf of themselves and the Classes, shall amend the Complaint to

include this Claim for Relief and demand all appropriate relief under the TDTPA.

       210.    Plaintiff Hyden and Texas Subclass Members are residents of the State of Texas.

       211.    At all material times herein, Defendant Beech-Nut engaged in “trade” or

“commerce” in as defined by the Texas Deceptive Trade Practices and Consumer Protection Act

(“TDTPA”).




                                                 49
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 50 of 52




          212.   The Texas Deceptive Trade Practices and Consumer Protection Act, (“TDTPA”) ,

Tex. Bus. & Com. Code § 17.46, makes it unlawful to commit “[f]alse, misleading, or deceptive

acts or practices in the conduct of any trade or commerce.”

          213.   For the reasons discussed herein, Defendant violated and continues to violate the

TDTPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by TDTPA §§ 17.41 et seq. Defendant Beech-Nut’s acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead

members of the public, including consumers acting reasonably under the circumstances, to their

detriment.

          214.   Defendant Beech-Nut repeatedly advertised, both on the labels for Beech-Nut

Baby Foods Products, on its websites, and through a national advertising campaigns, among

other items, that Beech-Nut Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Beech-Nut failed to disclose the material information that Beech-Nut

Baby Foods contained unsafe levels of toxic heavy metals.

          215.   Defendant Beech-Nut’s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Beech-Nut Baby Foods

without being aware that Beech-Nut Baby Foods contained unsafe levels of toxic heavy metals.

As a direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff

Hyden and Texas Subclass Members suffered damages by purchasing Beech-Nut Baby Foods

because they would not have purchased Beech-Nut Baby Foods had they known the truth, and

they received a product that was worthless because it contains unsafe levels of toxic heavy

metals.




                                                 50
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 51 of 52




       216.     Defendant Beech-Nut’s deceptive trade practices caused injury in fact and actual

damages Plaintiff Hyden and Texas Subclass Members in the form of the loss or diminishment

of value of Beech-Nut Baby Foods Plaintiff Hyden and Texas Subclass Members purchased,

which allowed Defendant to profit at the expense of Plaintiff Hyden and Texas Subclass

Members. The injuries Plaintiff Hyden and Texas Subclass Members were to legally protected

interests. The gravity of the harm of Defendant Beech-Nut’s actions is significant and there is no

corresponding benefit to consumers of such conduct.

       217.     Plaintiff Hyden and Texas Subclass Members seek relief for the injuries they have

suffered as a result of Defendant Beech-Nut’s unfair and deceptive acts and practices, as

provided by TDTPA and applicable law.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

prays for judgment against the Defendant as to each and every count, including:

       A.       An order declaring this action to be a proper class action, appointing Plaintiffs and

their counsel to represent the Class and Subclasses, and requiring Defendant to bear the costs of

class notice;

       B.       An order enjoining Defendant from selling the Beech-Nut Baby Foods until the

levels of heavy metals are removed or full disclosure of the presence of such appears on all

labels, packaging, and advertising;

       C.       An order enjoining Defendant from selling the Beech-Nut Baby Foods in any

manner suggesting or implying that they are healthy, natural, and safe for consumption;

       D.       An order requiring Defendant to engage in a corrective advertising campaign and

engage in further necessary affirmative injunctive relief, such as recalling existing products;




                                                 51
      Case 1:21-cv-00213-TJM-CFH Document 1 Filed 02/24/21 Page 52 of 52




       E.      An order requiring Defendant to engage in testing of its finished products to

measure the levels of heavy metals; and

       F.      An order awarding declaratory relief, and any further retrospective or prospective

injunctive relief permitted by law or equity, including enjoining Defendant from continuing the

unlawful practices alleged herein, and injunctive relief to remedy Defendant’s past conduct.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury for all issues so triable.



Dated: February 24, 2021                               Respectfully submitted,


                                                       FARUQI & FARUQI, LLP

                                                       /s/ Innessa M. Huot
                                                       Innessa M. Huot (Bar Roll #519963)
                                                       685 Third Avenue, 26th Floor
                                                       New York, NY 10017
                                                       Telephone: (212) 983-9330
                                                       Facsimile: (212) 983-9331
                                                       ihuot@faruqilaw.com

                                                       Steven L. Bloch
                                                       Ian W. Sloss
                                                       Zachary Rynar
                                                       SILVER GOLUB & TEITELL LLP
                                                       184 Atlantic Street
                                                       Stamford, CT 06901
                                                       Telephone: (203) 325-4491
                                                       Facsimile: (203) 325-3769
                                                       sbloch@sgtlaw.com
                                                       isloss@sgtlaw.com
                                                       zrynar@sgtlaw.com
                                                       Attorneys for Plaintiff




                                                  52
